Gilchrist, G. J.
This action cannot be maintained on the ground that raising money for the purpose of building a court house was any part of the “ necessary charges arising within the town.” None of the cases go so far as this, and as there is a body, the county, invested with all the necessary powers for the purpose, and as a court house is for the use of the county at large, and not for the benefit of any particular town, there is no reason for giving such an authority to town corporations. The counsel for the defendant has cited numerous cases showing what is to be considered a necessary charge on the town, and without attempting to analyze them, it is sufficient to say that raising money for the purpose of building a court house does not come within any principle regulating the powers of towns in this particular.
The vote of the town to raise fj 1,500, and that appointing a committee to apply to the legislature, were not votes to do any acts prohibited by law. At most, it was only a case where there was a want of power to effect the object. There was nothing illegal in passing the votes, or in making the attempt to accomplish the purpose of causing the court to be held at Epping, and therefore the case is not complicated by the necessity of inquiring into the legality of the tax. There was nothing wrong in the appointment of the committee, and they acted under the vote and performed the duty they were selected to execute. There is nothing in *360the case or in the nature of the duty that renders it any more probable that it was to be performed without consideration than that any other service should be rendered by an agent without charge to his employer. A town is certainly as well able to pay its servants as an individual is; and if an individual, for the purpose of advancing his own interests, should employ a person to apply to the legislature to get the court to be held in the town where he resided, and the agent should devote his time and money for that purpose, the principal would be bound to compensate him. A considerable part of the defendant’s argument depends on connecting the vote appointing the committee with that raising the sum of $1,500, from which it is distinguishable. The town might apply to the legislature for this purpose by a committee. The fact that they passed another vote to raise a sum of money which they could not legally assess, can have no effect upon the vote to do a lawful act, and we can see no reason why the plaintiff should not have

Judgment on the report,